Callahan, J.
This is a motion to dismiss the second defense for alleged insufficiency. The gist of the defense is that the plaintiff having obtained a judgment against the record owner of stock of the Bank of United States at the time said bank was taken over by the Superintendent of Banks, the present action against one claimed to be the actual owner of said stock may not be maintained. This defense appears to be without merit. In Broderick v. Aaron (264 N. Y. 368) the Court of Appeals held that the actual owner of bank stock “ shared the liability of the holder of record of the same stock” (p. 373).
The motion to dismiss the defense is accordingly granted, with ten dollars costs. Order signed.